PER CURIAM.
The trial court granted a motion to dismiss the county’s amended petition because of certain defects. The court dismissed the .action with prejudice because the defects could not be corrected by amendment in the pending proceeding. We construe the dismissal as being without prejudice to the right of the county to institute another proceeding upon correction of the deficiencies. We have thoroughly examined the record and, no error appearing, the judgment so construed is affirmed.
ANDREWS, Acting C. J., LILES, WOODIE A., and NANCE, L. CLAYTON, Associate Judges, concur.